Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 4 March 1782
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                        
                            Sir
                            Philadelphia March 4. 1782
                        
                        I am favord with your Letter of the 24 feby inclosing the several plans therein mentiond and I beg you to
                            accept my thanks for your Services in constructing the Several Works on the Mohawk River.
                        Your Representation respecting your Rank and claim of promotion is also come to hand—I am very sensible of
                            the Zeal, professional knowledge and Activity you have Shewn during your Services in this Country and should be happy in
                            contributing to your advancement—but it is a matter in which I have not in the least interfered. those
                            Gentlemen of your Corps who have obtained promotions owe it intirely to their good fortune in having assisted at a
                            successfull Operation and to the Representations which were made to Congress by General Du Portail in consequence thereof.
                        That you had not the good fortune to share in that success was not your fault—nor can the Minister of France
                            or any other person on that account take up any Idea injurious to your Reputation as an Officer—Your Character in the Army
                            will always command such Testimonials as will not only remove every such Idea but will in France give that just Value to
                            your Services which they Merit. I am &c.

                    